— In an action to recover arrears of child support which are due and payable pursuant to a separation agreement, the defendant husband appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated September 2, 1986, which, inter alia, awarded the plaintiff the sum of $15,091.90 in child support arrears.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiff was entitled to enforce the child support provisions of the parties’ separation agreement irrespective of the existence of certain Family Court orders subsequently obtained by the defendant directing him to pay lesser amounts of child support. The Family Court orders did not terminate the parties’ rights and obligations set forth in their separation agreement (see, Kleila v Kleila, 50 NY2d 277; Goldman v Goldman, 282 NY 296; Donnelly v Matheson, 112 AD2d 341; Burtch v Burtch, 98 AD2d 704).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Lawrence, Rubin and Spatt, JJ., concur.